Grant, J.
(after stating the facts). 1. These proceedings are not criminal in their character. It was held in Sutfin v. People, 43 Mich. 37, that “they are partly for the benefit of the complainant, and may be instituted in her name, and partly for the purpose of indemnifying the public, and may be instituted in the name of the people.” In Hamilton v. People, 46 Mich. 186, three different dates were fixed, a month apart, and the complaint was held good. It was said in People v. Harty, 49 Mich. 490, that “ bastardy proceedings are not, in this State, criminal in any correct sense, and they do not recognize the matter *85they deal with as a crime or misdemeanor.” It was therefore held in that case that the superior court of Grand Eapids obtained no jurisdiction over a proceeding for bastardy, because it did not fall under the title “Crimes, Misdemeanors, or Offenses.” It must therefore be held that these proceedings are so far civil in their character that they come within the general statute of amendments, and that the time and place may be amended, provided opportunity is given to the respondent to meet them. This case is distinguishable from Hull v. People, 41 Mich. 167. In that case the time and place were fixed with particularity, and the reasons given in the complaint for so fixing them. The complainant upon the trial was permitted to fix another time, several weeks earlier, in another place and under different circumstances. It is unnecessary to determine whether this amendment was considered as made, or whether it may be treated now as made, since the case must be reversed upon another point, and the amendment may be made upon a new trial.
2. 2 How. Stat. § 7516, prohibits a disclosure of any information acquired by any attending physician, “which information was necessary to enable him to prescribe for such patient as a physician, or to do any act for him as a surgeon.” The attending physician was asked if Miss Jordan told him who was the father of her child. This was ruled out as a confidential communication, within the prohibition of the statute. This information was not necessary to enable the physician to prescribe for her, and the testimony was therefore admissible. Campau v. North, 39 Mich. 606 (33 Am. Rep. 433).
Judgment reversed, and a new trial ordered.
The other Justices concurred.